Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 1 of 27 PageID 1540



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 WAHEED NELSON,                                    Case No. 8:19-cv-449-CEH-JSS
       Plaintiff,
 vs.
 BOB GUALTIERI, capacity as Sheriff of
 Pinellas County, Florida, DEPARTMENT OF
 CORRECTIONS, CORIZON LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK M.D., ALL FLORIDA
 ORTHOPEDICS ASSOCIATES, P.A., and
 WITCHNER BELIZAIRE M.D.,
       Defendants.

   PLAINTIFF’S RESPONSE OPPOSING MOTIONS TO DISMISS AND
   ALTERNATIVELY FOR SUMMARY JUDGMENT BY THE FLORIDA
  DEPARTMENT OF CORRECTIONS, CORIZON, AND DR. BELIZAIRE
                           And
    NOTICE OF RELIANCE ON PREVIOUSLY FILED DOCUMENTS

       COMES NOW the Plaintiff, WAHEED NELSON, through counsel,

 responding to Motions to Dismiss or alternatively for Summary Judgment by

 Defendants FLORIDA DEPARTMENT OF CORRECTIONS (FDOC), CORIZON,

 and DR. WITCHNER BELIZAIRE, (DE 53) and would show as follows:

  1.   Defendants predicate their motion to dismiss/summary judgment on the

       following grounds:

       a. FDOC failed to receive presuit notice under § 766.106(2), Fla.Stat.;

       b. Plaintiff’s presuit expert is not of the same specialty as Dr. Belizaire;


                                           1
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 2 of 27 PageID 1541



       c. As agents of FDOC, Corizon and Dr. Belizaire can’t be sued in tort;

       d. Dr. Belizaire was not deliberately indifferent to a known medical risk;

       e. Plaintiff has not shown a Corizon policy of deliberate indifference.

  2.   Plaintiff responds as follows:

       a. Plaintiff duly provided statutory notice to FDOC. (DOC. 23-1) FDOC

          responded that defense would be provided by Corizon. See Exhibit A –

          green cards returned, proof of receipt by FDOC.

  3.   Plaintiff’s affiants were Dr. Genecin , Internal Medicine and Dr. Husted,

          orthopedic surgeon. (DOC. 23-1).

       a. Whether Dr. Belizaire was deliberately indifferent is a jury question.

       b. Whether Corizon had a policy of deliberate indifference is a jury

          question.

       c. Discovery has not started in the case and summary judgment is not ripe.

       d. Corizon is not immune from lawsuits, it is an independent contractor per

          its own contract.

                              MEMORANDUM OF LAW

       Defendants begin their Motion to Dismiss the operative complaint with a

 section titled “Background.” A defendant’s “Background” is often an effort to re-

 interpret complaint allegations in a way that tends to promote a defendant’s

 alternative inferences. Although Defendants style their motion as alternatively a


                                          2
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 3 of 27 PageID 1542



 motion for summary judgment, it is short on evidentiary citations. 1 The facts

 alleged by Plaintiff’s Complaint are still the best authority for Plaintiff’s facts.

           To the extent Defendants seek a FRCP 12(b)(6) dismissal, a court must

 accept a plaintiff's well-pled facts as true and construe the complaint in the light

 most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40

 L.Ed.2d 90 (1974); Howry v. Nisus, Inc., 910 F.Supp. 576 (M.D.Fla.1995). After

 Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), there is

 no longer a “heightened pleading standard” in the Eleventh Circuit as it relates to

 cases governed by Rule 8(a)(2), including civil rights complaints. Randall v. Scott,

 610 F.3d 701, 710 (11th Cir. 2010).

           Motions to dismiss are disfavored and not often granted. See, e.g., Universal

 Collision Center Inc. v. Travelers Ind. Co. of Conn., 2010 WL 2015242, at *1

 (N.D. Fla. 2010) (citing Madison v. Purdy, 410 F.2d 99, 100 (5th Cir. 1969) (“A

 motion to dismiss on the basis of the pleadings alone should rarely be granted.”)).

 “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 570 (2007)); see also id. at 679 (“a complaint that states a plausible claim for

 relief survives a motion to dismiss”). To meet this “plausibility standard,” the


 1
     Defendants cite the Second Amended Complaint, ¶¶ 45-55, though inaccurately, as evidence.
                                                   3
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 4 of 27 PageID 1543



 plaintiff must plead sufficient facts that permit the court “to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. at 678. While

 the Federal Rules of Civil Procedure do not require that allegations be set forth in

 detail—Rule 8(a) only requires a “short and plain statement” showing that plaintiff

 is entitled to relief—the claims must be “enough to raise a right to relief above the

 speculative level.” See Twombly, 550 U.S. at 555. When reviewing a motion to

 dismiss, a court must construe the complaint in the light most favorable to the

 plaintiff and take the factual allegations therein as true. See, e.g., Brooks v. Blue

 Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). This is

 the third time that Corizon, FDOC and Dr. Belezaire move to dismiss and for

 summary judgment. No discovery has occurred in the case. Presuit discovery is

 privileged and not to be used in the filed case. §766.106(5):      DISCOVERY

 AND ADMISSIBILITY.—A statement, discussion, written document, report, or

 other work product generated by the presuit screening process is not discoverable

 or admissible in any civil action for any purpose by the opposing party.

    I. Defendants’ Motions to Dismiss Plaintiff’s Action for Medical

       Malpractice

       A. Plaintiff Properly Pled Notice to FDOC Under § 766.106(2) Fla.Stat.

       Plaintiff duly alleged and provided FDOC proper notice, wherein FDOC

 informed Plaintiff that its defense would be provided by Corizon per the contract.


                                            4
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 5 of 27 PageID 1544



 To the extent Defendants want to go outside the pleadings, Plaintiff have filed

 evidence to the contrary which Defendants ignore. (DE 23-1 at 1-4, emails and

 letter from FDOC). 2

          Plaintiff sent Notice of Intent (NOI) letters to Corizon on April 5, 2017, to

 FDOC on April 5, 2017, and to the Reception and Medical Center (RMC), where

 Dr. Witchner Belizaire worked, on April 7, 2017, and to Dr. Witchner Belizaire

 himself on July 11, 2017. Despite the Defendants having failed to identify the

 practice of Dr. Belizaire, Plaintiff included affidavits from both Dr. Daniel Husted,

 an Orthopedic Surgeon, and Dr. Paul Genecin, Internal Medicine. (DE 23-1 at 20-

 23, affidavits). The presuit period stops the Statute of Limitations when a notice of

 intent is sent as to all defendants, and so do further notices of intent. The notice of

 intent acts to toll the statute of limitations for a ninety-day period as to all potential

 defendants. Hankey v. Yarian, 755 So.2d 93, 95 (Fla. 2000); Fla. Stat. §766.106(4).

          Additionally, the plaintiff purchased a statute extension which adds 90 days

 to the statute of limitations. (DE 23-1 at 24, Automatic Extension). Hankey at 98;

 §766.104(2), Florida Statutes. Each NOI in the case triggers its own 90-day

 extension in addition to the automatic extension. Hillsborough County Hospital

 Authority v. Coffaro, 829 So.2d 862-3, 866 (Fla. 2002).




 2
     Defendants have seen these exhibits before.
                                                   5
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 6 of 27 PageID 1545



       Plaintiff properly pled that “Plaintiff has complied with all presuit conditions

 precedent under the provisions of Chapter 766 and Chapter 768, Florida Statutes,

 or they have been waived or plaintiff is entitled to estoppel by the actions or

 inactions of the defendants” (DE 01 at ¶ 25). Further that: “All conditions

 precedent to the institution of this action have been satisfied or have occurred

 including the delivery by certified mail of a Notice of Intent to initiate a claim for

 medical negligence against the above Defendants or have been waived, (such as

 the requirement of affidavit, as the defendants failed to produce the medical

 records within 10 days or ever).” (DE 01 at ¶ 26).

        In Nelson v. Hillsborough County, 189 So.3d 1037 (Fla. 2DCA 2016), the

 trial court dismissed the plaintiff’s case with prejudice because the plaintiff did not

 append the § 768.28 notice to the complaint and could not produce it in court. The

 Second District held the trial court was in error “as the trial court has no authority

 on a motion to dismiss to resolve questions of fact or consider the sufficiency of

 the evidence that either party may ultimately produce.” See Brocato v. Health

 Options, Inc., 811 So.2d 827, 829 (Fla. 2d DCA 2002), Nelson, 189 So. 3d at 1040.

       In Cabral v. City of Miami Beach, the Third District found:

       After performance of conditions precedent to a lawsuit have been alleged by
       the plaintiff, the burden then shifts to the defendant to deny with specificity
       and particularity that the required notices were given, and to properly present
       this issue to the trial court in the context of a summary judgment motion, see
       Fla. R. Civ. P. 1.510, or in a motion for judgment on the pleadings. See Fla. R.
       Civ. P. 1.140(c); Ashley v. Lamar, 468 So.2d 433 (Fla. 5th DCA 1985). The
                                            6
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 7 of 27 PageID 1546



       City's contention that it had not received timely notice is an affirmative
       defense that is not properly raised in a motion to dismiss.

 Cabral v. City of Miami Beach, 76 So. 3d 324, 326–27 (Fla. 3d DCA 2011).

       Here, the Plaintiff not only alleged compliance, but demonstrated it during

 presuit. Since Defendants ask for summary judgment on the ground that there was

 no notice or it was untimely, the evidence is otherwise: notice letter was sent to the

 State Department of Corrections under both §768.28 and §766.106. (DE 23-1 at

 25-60). The FDOC sent a letter and email stating Corizon would assume defense

 (based on the contract). (DE 23-1 at 1-4). Corizon’s argument is unsupported.

       In any case Defendants have waived conditions precedent and are estopped

 to raise the defense. Ingersoll v. Hoffman, 589 So.2d 223, 224 (Fla. 1991).

 Defendants also failed to fully participate in presuit further waiving their rights

 under §766.106 and §766.206(3), Florida Statutes. FDOC, Corizon, and Dr.

 Belizaire, all received adequate notice under the Malpractice Statute and under

 §768. Corizon was responsible for defense of Corizon, its employee Dr. Belizaire,

 and for FDOC, per the contract. (See Defendants’ exhibit, DE 19-2 at 121).

       B. Plaintiff’s Expert Is of the Same Specialty as the Physicians Sued and
          Defendant is Estopped from Raising This as It Is Waived
       Plaintiff complied with the medical malpractice statute. All requirements of

 the statute had been met and any potential prejudice to the defendants of having to




                                            7
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 8 of 27 PageID 1547



 defend against a frivolous suit had been eliminated. Morris v. Muniz, 252 So.3d

 1143 (Fla. 2018); Kukral v. Mekras, 679 So.2d 278 (Fla. 1996).

        The Florida Supreme Court has held that the medical malpractice statutory

 scheme must be interpreted liberally so as not to unduly restrict a Florida citizen's

 constitutionally guaranteed access to the courts, while at the same time carrying out

 the legislative policy of screening out frivolous lawsuits and defenses. Id. at 284.

 Although compliance with the presuit requirements is a condition precedent to

 filing a medical malpractice action, the failure to comply may be excused upon a

 showing of estoppel or waiver. Ingersoll v. Hoffman, 589 So.2d 223 (Fla.1991) ;

 Florida Hosp. Waterman v. Stoll, 855 So.2d 271, 276 (Fla. 5th DCA 2003). Dr.

 Belazaire is an out of State physician who works under a limited “Area of Critical

 Need” license and his Department of Health (DOH) license verification listing has

 no identifiable area of practice. (DE 23-1 at 61, license listing from DOH license

 verification site). Corizon employed Dr. Belazaire. Further, Defendant’s rejection of

 the claim contained a review by a doctor not authorized as an expert witness at the

 time of the affidavit. (Composite Exhibit B attached hereto) See also previously

 filed DOC 23-1 at 13-14).

       During presuit Plaintiff asked Dr. Belezaire what his specialty was and for a

 copy of his CV. (DE 23-1 at 6). Since Corizon failed to respond to the inquiry

 during the stopped statute of limitations and answer the questions so Plaintiff could


                                           8
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 9 of 27 PageID 1548



 comply if Dr. Genecin’s affidavit was not sufficient, the right to raise this as an

 issue now that the statute of limitations expired is thereby waived and subject to

 estoppel. This is a gotcha tactic that should not be permitted to succeed. Andreaus v.

 Impact Pest Management, Inc., 157 So.3d 442 (Fla. 2d 2015); Salecedo v.

 Asociacion Cubana, Inc., 368 So.2d 1337, 1339 (Fla. 3d DCA 1979). Further, Dr.

 Todd Wilson is an Urgent Care expert and advanced Certified Correctional Health

 Care Provider. No CV was attached and his expert witness status was expired at the

 time of his affidavit. Defendants are estopped to attack it now because it is after the

 statute of limitations. For the first time, Corizon admits that Dr. Belezaire is in

 internal medicine. Plaintiff’s expert, Dr. Genecin is also in internal medicine, the

 same specialty, and Defendants’ argument fails.

        Defendant had notice and cannot violate Plaintiff’s constitutional access to

 Court and complain about an affidavit when it failed to fully participate in presuit or

 answer questions about the doctor’s background.

        In Williams v. Oken, 62.So.3d 1129 (Fla. 2011) , Dr. Oken filed a motion to

 dismiss the complaint for Williams' alleged failure to timely comply with statutory

 presuit requirements of chapter 766, Florida Statutes, the Medical Malpractice

 Reform Act. See Oken, 23 So.3d at 142. Specifically, Dr. Oken alleged that Dr.

 Foster was not an expert in the field of cardiology, and as a result, Williams had

 failed to comply with section 766.102, Florida Statutes because he failed to attach a


                                            9
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 10 of 27 PageID 1549



 corroborating affidavit from a qualified medical expert. Williams filed a

 supplemental affidavit from Dr. Foster. Id. at 1132. The supplemental affidavit

 indicated that Dr. Foster was board certified in emergency room and family

 medicine. It also indicated that both of those medical fields involve the “evaluation,

 diagnosis, or treatment of acute chest pain and impending myocardial infarction,”

 and that Dr. Foster had “performed 15,000– 20,000 evaluations of chest pain in an

 emergency room setting.” Based on the foregoing, the trial court specifically

 concluded that Dr. Foster was qualified as an expert and denied Dr. Oken's motion

 to dismiss. See Oken, 23 So.3d at 142. On writ of certiorari the DCA reversed.

        The Florida Supreme Court held that the First District exceeded its authority

 in granting the writ of certiorari to review the sufficiency of Dr. Foster's

 qualifications under chapter 766. Instead of granting Dr. Oken's petition for writ of

 certiorari, the First District should have dismissed the petition because Williams

 complied with the procedural statutory requirements—the filing of the initial and

 supplemental affidavits and the CV. Dr. Oken was afforded the process guaranteed

 by statute because he received advance notice and an opportunity to examine

 Williams' claim before the filing of the lawsuit. Thus, a deprivation of the process

 did not occur. Id. at 1137 citing Abbey v. Patrick, 16 So.3d 1051, 1155 (Fla. 1st

 DCA 2009).




                                           10
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 11 of 27 PageID 1550



       In Abbey, Gertrude Patrick, a patient, filed a medical negligence claim against

 Dr. Abbey, alleging that her recent blindness was caused by Dr. Abbey's negligence

 in treating her eye disorder. Abbey, 16 So.3d at 1052. There, Patrick filed a notice

 of intent to initiate litigation on July 28, 2006. Id. Dr. Abbey received the notice

 “on August 2, 2006, thirty-seven days before the statute of limitations would have

 expired.” Id. Pursuant to section 766.106(4), Florida Statutes (2006), filing the

 notice had the effect of tolling the statute of limitations for a period of ninety days.

 Id. at 1052–53.

       Here, Plaintiff’s two experts, one an orthopedic surgeon, the other, a

 practitioner of internal medicine, swore under oath that Defendants were negligent

 in breaching the standard of care causing Plaintiff to lose his leg. Two affidavits

 were provided in presuit while the Statute of Limitations (SOL) was tolled.

 Discovery requests to Defendants asking what type of physician Dr. Belizaire was,

 went unanswered. Dr. Belizaire was not produced for unsworn statement though

 Defendant had sufficient notice in that he produced an affidavit in opposition

 denying the claim. (DE 23-1 at 5-11, discovery letter and emails requesting). Dr.

 Belezaire failed to answer what kind of practitioner he was despite discovery

 requests. Objections at this time are barred.

       Defendants’ Status as Agents of the State Is Outside the Four Corners of

 the Complaint and Summary Judgment is Requested without discovery


                                            11
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 12 of 27 PageID 1551



 having been conducted. Corizon is an Independent Contractor as defined in

 the Contract filed in the case and Issues of Fact remain as to whether they are

 entitled to Sovereign Immunity as an Agent of the State

        Corizon argues on behalf of itself and the FDOC that Corizon cannot be sued

 because of sovereign immunity. Corizon is a private company and not a sovereign

 and operates as an independent contractor. It is autonomous in decisions pertaining

 to health care. Corizon’s argument is without merit or support. There are numerous

 claims against Corizon throughout the State of Florida.

       Defendant Corizon’s status as agent is outside the four corners of the

 complaint. Defendant Corizon must show it was “acting within the scope of and

 pursuant to guidelines established in said contract or by rule” as required by §

 768.28(10)(a), Florida Statutes. Defendant Corizon had an explicit contractual duty

 to closely monitor and treat infections. (DE 19-2 at 13-14). The “achievement of

 outcome” must be “one hundred percent.” (Id. at 76, ¶ 26).

 Its own contract cited by it in the Motion to Dismiss demonstrates it is an

 independent contractor using independent judgment. Under Florida law, a contract

 is construed in accordance with the contract's express terms unless the contact is

 ambiguous. Siegle v. Progressive Consumers Ins. Co., 819 So.2d 732, 735

 (Fla.2002). The Second District Court of Appeal of Florida in Mingo v. ARA

 Health Services, Inc., 638 So.2d 85 (Fla. 2d DCA 1994) held that an independent

                                          12
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 13 of 27 PageID 1552



 contractor for health care was not an agent of the State entitled to sovereign

 immunity. Corizon must demonstrate it operated within the contract. In a recent

 order of the Southern District Court of Florida, a similar argument was made in

 Lee v. Perez, 2018 WL 3884903 (S.D. July 25, 2018) where the Court denied

 summary judgment because issues of fact remained as to whether the contract was

 complied with in order to argue Sovereign Immunity as an agent of the State.

       Here, all we do have for summary judgment purposes is Corizon’s contract.

 The contract demonstrates no control by FDOC, appearing to make Corizon an

 independent contractor. The Florida Supreme Court in Plancher v. UCF Athletics

 Ass’n, Inc., 175 So.3d 724 (Fla. 2015) cited Pagan v. Sarasota County Public

 Hospital Board, 884 So.2d 257 (Fla. 2d DCA 2004) for the holding that “[t]he key

 factor in determining whether a private corporation is an instrumentality of the

 state for sovereign immunity purposes is the level of governmental control over the

 performance and day-to-day operations of the corporation.”

      Further, Corizon indemnified FDOC for any of its actions or that of its

 (Corizon’s) employees or agents. The contract filed in this case demonstrates that

 Corizon assumed total responsibility for prisoners’ health.

          The Contractor shall assume full responsibility for comprehensive
          healthcare service delivery within 90 days of the contract execution date,
          or on a date agreed upon in writing between the Contractor and the
          Department.”

 (DOC. 19-2, p.50 , #7)
                                          13
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 14 of 27 PageID 1553




           Indemnification – The Contractor shall be liable for and agrees to be
           liable for, and shall indemnify, defend, and hold harmless the
           Department, its employees, agents, officers, and assigns from any and
           all claims, suits, judgments, or damages including court costs and
           attorneys’ fees arising out or in connection with any non-permitted or
           prohibited Use or Disclosure of PHI or other breach of this Agreement,
           whether intentional, negligent or by omission, by Contractor, or any sub-
           contractor of Contractor, or agent, person or entity under the control or
           direction of Contractor. This indemnification by Contractor includes
           any claims brought under Title 42 USC §1983, the Civil Rights Act.

 (DOC. 19-2, p. 72 number 7)

       Per the contract and the letter to Plaintiff’s counsel, the Department of

 Corrections turned over defense to Corizon. See (DOC. 19-2, p. 72,114-5; DOC.

 23-1 Exhibit A).

       The contract filed by the Defendant Corizon, signed October 12, 2012,

 clearly demonstrates it is solely responsible for health care at prisons as an

 Independent Contractor. (DE 19-2 at 125, #7; DE 23-1 at Exh. A p.1-4, Emails

 from FDOC, Letter confirming contractor responsible for patient care at RMC).

          H.     Contractors Acting as an Agent of the State

 In the Contractor’s performance of its duties and responsibilities under this
 Contract, the Contractor shall, at all times, act and perform as an agent of the
 Department, but not as an employee of the Department. The Department shall
 neither have nor exercise any control or direction over the methods by
 which the Contractor shall perform its work and functions other than as
 provided herein. Nothing in this Contract is intended to, nor shall be deemed to
 constitute, a partnership or joint venture between the parties.




                                           14
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 15 of 27 PageID 1554



           I.    Indemnification for Contractors Acting as an Agent of the State

 The Contractor shall be liable, and agrees to be liable for, and shall indemnify,
 defend, and hold the Department, its employees, agents, officers, heirs, and
 assignees harmless from any and all claims, suits, judgments, or damages including
 court costs and attorney’s fees arising out of intentional acts, negligence, or
 omissions by the Contractor, or its employees or agents, in the course of the
 operations of this Contract, including any claims or actions brought under Title
 42 USC §1983, the Civil Rights Act, up to the limits of liability set forth in Section
 768.28, Florida Statutes.

    Doc. 19-2, p. 114-5.

    Under Pagan, it appears that Corizon is an independent contractor and not

    entitled to Sovereign Immunity per its contract with FDOC as outlined above.

       The third amended complaint is pled with specificity for the malpractice tort

 counts. Plaintiff’s operative complaint, DE 41, includes, inter alia, the following

 facts: Dr. Belizaire’s Failure to treat infection by administering antibiotics, ¶ 83i;

 Failure to timely consult infectious disease specialist, ¶ 83c; caused further delay in

 treatment of Mr. Nelson’s right ankle fracture, that had gone untreated for four

 months, ¶ 83j; Failure to immediately call in orthopedic consults to review films,

 CT scan and MRI already done, ¶ 83k; Failure to be proactive in the treatment, ¶

 83l; Failure to evaluate and treat Mr. Nelson’s continued pain, ¶ 83m; and that the

 continued delay caused or contributed to the loss of limb, ¶ 83n.

    II. Defendants’ Motions for Summary Judgment (in the alternative)

       A. Plaintiff Has Pled that Dr. Belizaire Was Deliberately Indifferent



                                            15
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 16 of 27 PageID 1555



        Waheed Nelson came under the care of Dr. Belizaire on April 16, 2015. Mr.

 Nelson was a 36-year-old African-American man with diabetes and renal failure.

 He came to the Reception and Medical Center from the Pinellas County Jail with a

 history of diabetes mellitus, hypertension, congestive heart failure, and renal

 failure. He also had an infected diabetic foot ulcer which had apparently developed

 at the Jail .

        Dr. Witchner Belizaire, who worked on an Area of Critical Need restricted

 license, was immediately presented with a patient in intense pain, was presented on

 April 16, 2015, with radiographic imaging, x-ray and MRI, showing “complete

 destruction of the ankle” and inflammation and extensive soft tissue swelling. The

 report noted, “An infectious process must be excluded. Consider MRI or CT.”

        However, these tests had already been performed. Yet, Dr. Belizaire

 requested a second radiograph which was done on April 21, 2015, which drew the

 same conclusion. A month later, on May 22, 2015, an MRI was performed. The test

 could not exclude osteomyelitis and recommended “close clinical follow-up. On

 August 25, 2015, Dr. Belizaire dictated a note that Nelson would be seen by an

 ortho for “maybe surgery or amputation.” However, on July 28, 2015, he already

 had an amputation of the right leg below the knee. He did not even know what

 was happening to the patient! This demonstrates a lack of care on the most basic

 human level. Pets are treated better.


                                          16
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 17 of 27 PageID 1556



       The relaxed pace of Dr. Belizaire’s examination and treatment of Mr. Nelson

 expressed a policy by his employer, Corizon, to delay and to tend to choose the

 easier, less expensive, and less efficacious course, even in the face of a serious

 medical condition, until presented with an emergency that cannot be ignored, by

 which time the opportunity for timely treatment of the serious medical condition is

 lost. This policy is demonstrated, inter alia, in delay or denial of costly outside

 admissions or procedures and short-staffing of medical positions.

       Dr. Belizaire participated albeit briefly in presuit. However, he failed to fully

 participate, ignoring questions that could have allowed Plaintiff to correct any

 errors before the statute of limitations ran. Plaintiff did plead these facts:

       a. Failure to provide Waheed Nelson treatment for infection or to take him
          to medical providers who could provide treatment;
       b. Failure to provide Waheed Nelson treatment for his injured leg or to take
          him to medical providers who could provide treatment;
       c. Unconscionable adherence to a medical provider who consistently failed
          to provide needed care to prisoners to save costs and maximize profit;

       d. Failure to ensure that Waheed Nelson received follow-up treatment;
       e. Failure to ensure that Waheed Nelson received needed pain management;

       f. Failure to maintain policies and protocols to make sure that prisoners
          with serious chronic and acute medical conditions were timely treated;
       g. Failure to respond to Waheed Nelson’s changing medical
          condition in a timely manner, resulting in significant talus and
          calcaneus fracture that developed into a charcot deformity,
          destruction and ultimately the loss of a limb;


                                            17
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 18 of 27 PageID 1557



        Plaintiff suffered a serious medical condition and Dr. Belizaire had

 knowledge but failed to act reasonably to abate the condition, causing or

 contributing to the harm complained of, to wit: amputation of his right leg.

       B. Plaintiff Has Pled Corizon Policies of Deliberate Indifference
       Plaintiff has pled that in failing to provide needed care to Mr. Nelson,

 Corizon acted according to a local and nationwide corporate practice of deliberate

 indifference to medical needs. Corizon’s custom and business plan was to delay,

 deny, or minimize access to costly medical care to prisoners.

       Plaintiff has pled that state efforts to privatize prison health care were

 reportedly expected to save the State of Florida around $23 million in tax revenues.

 A health care contract with Corizon was signed in 2012 to begin in 2013. As early

 as 2014, the Florida Department of Corrections (FDOC) expressed concern that

 audits showed Corizon failing to provide care to prisoners.

       In 2015, FDOC Secretary Julie Jones reported that private health care

 providers were not performing “at the level that’s covered by their contracts.” By

 late 2015, Corizon was being fined by the State of Florida for failure to live up to

 its contract obligations to provide adequate health care to prisoners. In May of

 2016, the contract with Corizon for prisoner health services was terminated more

 than two years before it was scheduled to expire.

       Defendant Corizon maintained policies and procedures or customs and


                                           18
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 19 of 27 PageID 1558



 practices that made the harm to Mr. Nelson substantially certain. Corizon failed to

 provide, or cooperated in, maintained, enforced, tolerated, or condoned, the failure

 to provide timely and adequate medical care to an inmate suffering a life-

 threatening medical condition.

       Plaintiff has pled that Corizon had a custom of basing medical care on cost

 rather than medical judgment in deciding what treatment to provide and when it

 should be provided, and a custom of not providing more expensive care to

 prisoners except when the condition had reached an emergency stage and

 sometimes not even then. Such care was provided only in life-threatening

 situations without regard for the pain and debilitation the patient may suffer.

       Corizon has enforced this policy, practice, and custom around the country.

 Corizon has been dropped as the prison health care provider in several states. In

 Florida, one year after Corizon took over prisoner medical care, then-FDOC

 Secretary Michael Crews sent a letter to Corizon threatening to withhold payment

 and remove facilities from Corizon control if improvements were not made to the

 level of care being provided to Florida prisoners. The letter stated that Corizon’s

 d.” Specifically, Crews identified failures in patient care issues, utilization

 management, and communication.

       The 11th Circuit, in a case brought from Florida, upheld a jury verdict

 against Corizon by finding that a jury reasonable concluded that Corizon “had a


                                           19
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 20 of 27 PageID 1559



 policy that improperly delayed treatment of serious medical needs…” Fields v.

 Corizon Health, Inc., 490 F. App'x 174, 184 (11th Cir. 2012).

       The Florida Department of Corrections had a non-delegable duty to provide

 medical care to Mr. Nelson. Corizon had contracted with FDC at a per-inmate per-

 diem rate to provide needed medical care to prisoners at the institution where Mr.

 Nelson was housed. FDOC and Corizon failed to treat Mr. Nelson’s infection,

 failed to consult with an infectious disease expert, unreasonably delayed treatment

 and follow-up, and provided only limited pain medication and symptomatic

 treatment.

       J. Discovery has not started in the case and summary judgment is not
          ripe
       Summary judgment is appropriate only when there is no genuine issue of

 material fact. A factual dispute is “genuine” if the evidence is such that a jury could

 reasonably return a verdict for the nonmoving party and a fact is “material” if it

 might affect the outcome of the suit under governing law. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). A court must view the evidence in the light

 most favorable to the nonmoving party and draw all reasonable inferences for the

 nonmoving party. Matsushita Elec. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 (1986); Kingsland v. City of Miami, 832 F.3d 1220, 1226 (11th Cir. 2004).

       Summary judgment motions prior to completion of discovery are usually

 premature and hence disfavored. See, e.g., Americable Int'l Inc. v. Dep't of Navy,

                                           20
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 21 of 27 PageID 1560



 129 F.3d 1271, 1274 (D.C.Cir.1997); Tabb v. District of Columbia, 477 F.Supp.2d

 185, 188 n. 1 (D.D.C.2007); Iacangelo v. Georgetown Univ., Civil Action No. 05–

 2086, 2007 WL 915224, at *3 (D.D.C. Mar. 26, 2007). Bourbeau v. Jonathan

 Woodner Co., 600 F. Supp. 2d 1, 3 (D.D.C. 2009); see also Celotex, 477 U.S. at

 322, 106 S.Ct. 2548 (summary judgment may be appropriate after “adequate time

 for discovery”); Tabb v. District of Columbia, 477 F.Supp.2d 185, 188 n. 1

 (D.D.C.2007) (a pre-discovery summary judgment motion “usually is a disfavored

 practice”). The alternative motion for summary judgment was filed as the case

 moves into a new venue with additional causes of action and burdens of proof and

 where discovery was stayed in State Court. The record is insufficient at this stage

 to warrant a grant of summary judgment. See Thompson v. Fathom Creative, Inc.,

 626 F. Supp. 2d 48, 53 (D.D.C. 2009).

       In order to fully respond to the allegations in the affidavits and other papers

 of the Defendants, Plaintiff needs sufficient time to conduct discovery, including

 third-party discovery, and to examine the witnesses in deposition. Plaintiff intends

 to file a motion to this effect pursuant to Fed.R.Civ.P. 56(d).

       WHEREFORE, Plaintiff asks that this Honorable Court DENY the

 Defendants’ Motion to Dismiss and alternative Motion for Summary Judgment.

             Respectfully Submitted, /s/ Linda Bellomio Commons
                                     Florida Bar Number : 0778346
                                     Linda Bellomio Commons, P.A.
                                     P.O. Box 340261
                                           21
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 22 of 27 PageID 1561



                                     Tampa, FL 33694
                                     Tel: (813) 679-3181 or (352) 610-4416
                                     Fax: (813) 265-3010
                                     E-mail: Lcommons@aol.com
                                     Secondary: dmheiser1@gmail.com

                                     JAMES V. COOK, ESQ.
                                     Florida Bar Number 0966843
                                     Law Office of James Cook
                                     314 West Jefferson Street
                                     Tallahassee, FL 32301
                                     (850) 222-8080; 561-0836 fax
                                     cookjv@gmail.com

                                     Attorneys for Plaintiff

 I CERTIFY the foregoing was filed electronically on 6/21/2019, serving counsel of
 record registered to be notified by the CM/ECF electronic filing system.

                                                       s/Linda Bellomio Commons




                                        22
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 23 of 27 PageID 1562




                             EXHIBIT A
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 24 of 27 PageID 1563




                                 EXHIBIT A
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 25 of 27 PageID 1564




                                 COMPOSITE EXHIBIT B
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 26 of 27 PageID 1565




                                    COMPOSITE EXHIBIT B
Case 8:19-cv-00449-CEH-JSS Document 73 Filed 06/21/19 Page 27 of 27 PageID 1566




                                 COMPOSITE EXHIBIT B
